Citation Nr: 0837137	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-14 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Entitlement to service connection for sleep apnea, 
including as secondary to service-connected asbestosis.

2.  Entitlement to service connection for a sinus condition, 
including as secondary to service-connected asbestosis.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine (low back disability).

(The issues of service connection for headaches and eye 
problems are the 
subject of another decision)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which service connection for sleep 
apnea, a sinus condition, and degenerative disc disease of 
the lumbosacral spine was denied.

The veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of the hearing is 
associated with the claims file.  The Board remanded the 
claims in November 2007 for further development and 
consideration. 

A liberal reading of the veteran's contentions indicated that 
he is requesting service connection for allergic rhinitis, 
including as secondary to service-connected asbestosis.  This 
issue has not been adjudicated by the agency of original 
jurisdiction, thus the Board has no jurisdiction to consider 
it.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006) (en 
banc).  As such, that matter is REFERRED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
appropriate action.

The issues of service connection for sleep apnea and a sinus 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC. 


FINDING OF FACT

A chronic low back disability was not demonstrated during the 
veteran's service, and the preponderance of the competent 
evidence of record is against a finding that such current 
disability was caused or aggravated by service, or that 
arthritis of the lumbosacral spine became manifest within one 
year of separation from service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and arthritis of the lumbosacral spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
II.  Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. § 
1110.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Arthritis is a 
chronic disease which may be presumptively service connected 
if manifested to a compensable degree in the first 
postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

The veteran contends that he severely injured his low back 
lifting air conditioners weighing hundreds of pounds in 
service.  

There is no medical evidence associating any current low back 
disability to service, including the complaints of back pain 
in service.  The veteran's service medical records note that 
he sustained a musculoskeletal strain of the lumbar spine 
lifting air conditioning units in September 1967.  The record 
shows that the veteran has a current lumbar spine disability.  
The examiner who conducted the April 2008 VA examination 
stated there were no entries in the veteran's service medical 
records to suggest that the veteran's one episode of 
musculoskeletal strain of the lumbar spine constituted a 
recurrent problem.  The examiner noted that a follow up for a 
different medical condition one month after the incident made 
no mention of a low back condition.  The examiner concluded 
that it was less likely than not that the veteran's current 
mild lumbosacral spine degenerative disc disease was caused 
by any injury or incident in service.  

The veteran asserts that he has continuously suffered from 
his low back disability since service.  The veteran's opinion 
as to medical matters, no matter how sincere, is without 
probative value because a layperson is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Savage, 
supra.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

The veteran claims that he is entitled to service connection 
for sleep apnea on a direct basis and as secondary to his 
service-connected asbestosis.  The examiner who conducted the 
April 2008 VA examination opined that, after review of the 
veteran's service medical records there is no indication that 
he had any onset or incident of sleep apnea in service.  
However, there is no medical opinion of record regarding 
whether the veteran's sleep apnea was caused or aggravated by 
his service-connected asbestosis.  Such opinion should be 
obtained.  

The examiner who conducted the April 2008 VA examination 
stated that there was no evidence on examination that the 
veteran had a chronic sinus condition.  The examiner noted 
that the veteran was treated for allergic rhinitis in service 
and that changes due to allergic rhinitis were found on that 
examination.  Sinus conditions by their very nature tend to 
have active versus inactive stages.  See Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) (indicating that, to the extent 
possible, VA should schedule an examination for a condition 
that has cyclical manifestations during an active stage of 
the disease to best determine its severity).  

Accordingly, the case is REMANDED for the following action:

1.  The VA physician who conducted the 
April 2008 VA examination should provide 
an opinion regarding the relationship 
between the veteran's sleep apnea and his 
service-connected asbestosis.  If that 
physician is unavailable, obtain an 
opinion from another appropriate 
physician.  The veteran's claims folder 
must be made available to the physician in 
conjunction with the review, and the 
report should reflect that the claims file 
was reviewed.  The physician should render 
an opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the currently 
diagnosed sleep apnea is caused or 
aggravated by the veteran's service-
connected asbestosis, and, if the 
condition is so aggravated, what level of 
sleep apnea is attributable to such 
aggravation.  If the physician determines 
that another examination of the veteran is 
needed to resolve this issue, such 
examination should be obtained.  The 
physician should provide a complete 
rationale for the opinion provided.

2.  To the extent practicable, an attempt 
should be made to schedule an appropriate 
examination at a time during the active 
stage of the veteran's sinus condition.  
If the examination cannot be scheduled 
during such a flare- up, the examiner 
should be asked to review any outpatient 
reports showing treatment during flare-ups 
and attempt to make an assessment based on 
such reports.  The veteran's claims folder 
must be made available to the physician in 
conjunction with the review, and the 
report should reflect that the claims file 
was reviewed.  The physician should render 
an opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the currently 
diagnosed sinus condition is caused or 
aggravated any incident of service, or by 
the veteran's service-connected 
asbestosis, and, if the condition is so 
aggravated, what level of the sinus 
condition is attributable to such 
aggravation.  The physician should provide 
a rationale for the opinion provided.  

3.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


